   8:19-cv-00428-JFB-CRZ Doc # 21 Filed: 09/10/21 Page 1 of 1 - Page ID # 39




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CARL E. STIEBING,

                    Plaintiff,                             8:19CV428

       vs.
                                                            ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.



      IT IS ORDERED that the motion to withdraw filed by Bryant A. Andrews, as
counsel of record for Defendant, (Filing No. 20), is granted. Bryant A. Andrews
shall no longer receive electronic notice in this case.


      Dated this 10th day of September, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
